                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO. 5:18-CV-172-FL


UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )
                                              )
$151,906.11 HELD IN TRUST BY                  )
ATTORNEY ERNEST L. CONNER, JR.,               )
                                              )
                      Defendant.              )



                              DEFAULT JUDGMENT
______________________________________________________________________________

       This matter is before the Court on Plaintiff's Motion for Default Judgment. It appearing

that a copy of the Complaint herein was served upon the defendant, in accordance with

Supplemental Rule G(4), and, thus, that due notice was given accordingly, the Court finds that:

       1. Process was duly issued in this cause and the defendant was duly seized by the U. S.

Marshal’s Service pursuant to said process;

       2. No entitled persons have filed any claim to the defendant nor answer regarding them

within the time fixed by law; and

       3. The well-plead allegations of the Complaint in respect to the defendant are taken as

admitted, as no one has appeared to deny the same.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1. Default judgment be and the same is hereby entered against the defendant;
                                                  1
       2. All persons claiming any right, title, or interest in or to the said defendant are held in

default;

       3. The defendant is forfeited to the United States of America;

       4. On November 8, 2018, this Court entered Default in this action at Docket Entry #16;

       5. The U. S. Marshal’s Service is hereby directed to dispose of the defendants according

to law; and

       6. Upon the entry of this judgment, the Clerk of Court is DIRECTED to close this case.

       SO ORDERED this 10th day of December, 2018.



                                      ___________________________________
                                      LOUISE WOOD FLANAGAN
                                      UNITED STATES DISTRICT JUDGE




                                                 2
